Citation Nr: 1125477	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-10 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating higher than 10 percent from July 31, 2006, for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1990 to April 1993.

An appeal originally came before the Board of Veterans' Appeals (Board) following a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which awarded service connection for a right knee disability and assigned a 10 percent rating effective from April 12, 2005.  (By a May 2006 rating decision, the effective date for the award was changed to April 1, 2005.)  

In an October 2010 decision, the Board noted that during the pendency of the Veteran's appeal with respect to the right knee, the RO awarded service connection for degenerative changes of the left knee and re-characterized the disability at issue to include disability of both knees.  The RO assigned a single 10 percent rating for both knees from July 31, 2006.  The Board thus framed the issues on appeal as (1) entitlement to an initial disability rating greater than 10 percent from April 1, 2005, to July 31, 2006, for right knee degenerative joint disease and meniscal degeneration, and (2) entitlement to a rating higher than 10 percent from July 31, 2006, for bilateral knee disability.  

In its October 2010 decision, the Board denied the first matter and remanded the second for further development and re-adjudication.  Because the agency of original jurisdiction (AOJ) did not fully comply with the Board's October 2010 remand orders, the Board must again remand the issue of entitlement to a rating higher than 10 percent from July 31, 2006, for bilateral knee disability. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

In October 2010, the Board remanded the issue of entitlement to a rating higher than 10 percent from July 31, 2006, for bilateral knee disability.  Pursuant to its remand directives, the AOJ was to schedule the Veteran for a VA examination of both knees and then re-adjudicate the claim for a higher rating since July 31, 2006.  The Board directed the AOJ to specifically consider whether the Veteran was entitled to separate ratings for his left and right knee disabilities and for limitation of flexion and extension, or for recurrent subluxation or lateral instability.  The AOJ was further instructed to make clear what the nature of the service-connected left knee disability was.  

The Veteran was scheduled for a VA examination in December 2010.  That examination was cancelled because the Veteran failed to report for the scheduled examination.  Thereafter, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) wherein it denied entitlement to an initial disability rating greater than 10 percent from April 1, 2005, to July 31, 2006, for right knee degenerative joint disease and meniscal degeneration.  The AMC noted that the Veteran had failed to report for his December 2010 examination and stated that it had not received any mail returned as undeliverable or a statement from the Veteran as to why he failed to report for his scheduled examination.  The AMC then denied the Veteran's claim "based on the regulatory requirements as cited by 38 C.F.R. [§] 3.655."

There are several errors with the AMC's re-adjudication of the Veteran's claim, which errors necessitate another remand.  At the outset, the Board notes that the issue remanded for re-adjudication was entitlement to a rating higher than 10 percent from July 31, 2006, for a bilateral knee disability.  The issue addressed by the AMC in its March 2011 SSOC, was entitlement to an initial disability rating greater than 10 percent from April 1, 2005, to July 31, 2006, for right knee degenerative joint disease and meniscal degeneration.  (That issue had been denied by the Board in 2010 and was no longer on appeal.)  Thus, because the incorrect issue was re-adjudicated on remand from the Board, another remand is necessary for the AOJ to re-adjudicate the claim for a higher rating since July 31, 2006, for bilateral knee disability.  

Additionally, the AMC relied upon 38 C.F.R. § 3.655 to deny the Veteran's claim.  In this regard, the VA regulation provides, in pertinent part: "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

Here, because the Veteran's claim stems from his disagreement with the initial disability rating assigned and not from an increased rating claim, following the Veteran's failure to report for the examination, the AOJ should have adjudicated the issue of entitlement to a higher rating since July 31, 2006, based on the evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, on remand, the AOJ must decide whether the Veteran is entitled to a rating greater than 10 percent since July 31, 2006, based on the evidence currently of record.  As part of that determination, the AOJ must make clear what the nature of the service-connected left knee disability is and consider whether the Veteran is entitled to separate ratings for his left and right knee disabilities.  Consideration should also be given to whether separate ratings are warranted for limitation of flexion and extension, or for recurrent subluxation or lateral instability.  In so doing, the AOJ must apply the principles set forth in DeLuca v. Brown and Lichtenfels v. Derwinski.  See Deluca, 8 Vet. App. 202, 206 (1995) (requiring consideration of any additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010)); Lichtenfels, 1 Vet. App. 484 (1991) (Painful motion of a major joint or groups caused by arthritis, established by x-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.).


Accordingly, the case is REMANDED to the AOJ for the following action:

Re-adjudicate the issue of entitlement to an initial rating higher than 10 percent from July 31, 2006, for a bilateral knee disability based on the evidence of record.  The AOJ must make clear what the nature of the service-connected left knee disability is (as intended by the June 2008 rating decision) and consider whether the Veteran is entitled to separate ratings for his left and right knee disabilities.  Consideration should also be given to whether separate ratings are warranted for limitation of flexion and extension, or for recurrent subluxation or lateral instability.  The principles set forth in DeLuca and Lichtenfels should be applied.  If any benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued.  The SSOC must address both knees since July 31, 2006, whether separate ratings are assigned or not.  All determinations should be set forth in detail and explained in the context of the record.  The Veteran and his representative should be given opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

